 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   SYLESTER WILLIAMS,                             1:19-cv-00250-NONE-GSA-PC
12                 Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                    REQUEST FOR RETURN OF $10.00,
13         vs.                                      WITHOUT PREJUDICE
                                                    (ECF No. 45.)
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS, et al.,
15
                   Defendants.
16

17

18          Sylester Williams (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
20   commencing this action on January 3, 2019, at the United States District Court for the Northern
21   District of California. (ECF No. 1.) On February 21, 2019, the case was transferred to this court.
22   (ECF No. 12.) The case is presently in the screening stage. 28 U.S.C. § 1915A.
23          On February 12, 2020, Plaintiff filed a request for return of $10.00 of the monthly amount
24   taken from his prison trust account for payment of his filing fee. (ECF No. 45.) Plaintiff asserts
25   that Mule Creek State Prison, where he is incarcerated, sent a check for $46.00 to the court for
26   his monthly payment of the filing fee for this case, but the prison was only supposed to send
27   $36.00 to the court, with $10.00 left for Plaintiff. Plaintiff requests the court to reimburse him
28   for the $10.00 that should not have been taken from his trust account.

                                                     1
 1          Section 1915(b) of the PLRA provides:
 2          (1)     “[I]f a prisoner brings a civil action or files an appeal in forma pauperis, the
                    prisoner shall be required to pay the full amount of a filing fee. The court shall
 3                  assess and, when funds exist, collect, as a partial payment of any court fees
                    required by law, an initial partial filing fee of 20 percent of the greater of—
 4
                    (A)     the average monthly deposits to the prisoner's account; or
 5
                    (B)     the average monthly balance in the prisoner's account for the 6-month
 6                          period immediately preceding the filing of the complaint or notice of
                            appeal.
 7
            (2)     After payment of the initial partial filing fee, the prisoner shall be required to make
 8                  monthly payments of 20 percent of the preceding month's income credited to the
                    prisoner's account. The agency having custody of the prisoner shall forward
 9                  payments from the prisoner's account to the clerk of the court each time the
                    amount in the account exceeds $10 until the filing fees are paid.
10

11   28 U.S.C. § 1915.
12          Plaintiff claims that during the past six months, he has always received $10.00 back, no
13   matter what, but he did not receive $10.00 back on November 1, 2019. Plaintiff notes that he has
14   attached a copy of the trust withdrawal statement for the court’s review, but the court did not
15   receive any attachment. Without evidence of the transaction the court cannot determine whether
16   an overpayment was made. Therefore, Plaintiff’s request shall be denied, without prejudice to
17   renewal of the request with the trust withdrawal statement attached.
18          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for reimbursement of
19   $10.00 paid for his filing fees, filed on February 12, 2020, is DENIED, without prejudice.
20
     IT IS SO ORDERED.
21

22      Dated:     February 18, 2020                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                      2
